DETAILED ACTION

Claim status

This action is in response to applicant filed 05/11/2021.
Claims 21, 23, 24, 26, 27, 29-38, 42 and 43 have been amended.
Claim 22 has been cancelled. 
Claims 21 and 23-43 are pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of all the patents mentioned in said Terminal Disclaimer it has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/11/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 21 and 23-43 allowed. The reason for allowance is the same depicted in the Office Action dated 05/10/2019 of application 16/263,181, now US Patent 10,568,369.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689